DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/8/2021. The submission were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 (line 4) is missing a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the first memory" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of reference U.S. Patent No. 10,812,613 and claims 1-20 of reference U.S. Patent No. 11,201,941. Although the claims at issue are not identical, they are patentably distinct from each other because claims in the instant application (17/521,301) recite features not disclosed by the reference patents (10,812,613 and 11,201,941).  For instance, claim 1 of the instant application (17/521,301) recites to maximize the amount of accumulated data that is encoded upon elapse of the interval while minimizing the time between completion of the transmission  and the commencement of a subsequent transmission. 
However, recites to maximize the amount of accumulated data that is encoded upon elapse of the interval while minimizing the time between completion of the transmission and the commencement of a subsequent transmission Genetski et al. (US 8108289 B2, hereinafter Genetski) (col. 8, lines 12-21, using the as-of sequence number, a snap shot message may (be) inserted into the cached data stream at the appropriate position. As a result, cached data messages prior to the as-of sequence number associated with the snapshot can be dropped. Meanwhile data messages following the as-of sequence number may be applied to the order book as updates. The rebuilding approach used may be based on one or more predetermined criteria, such as increasing performance, decreasing processing time, reducing cache memory…).
Therefore, considering Genetski and Silverman’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to have combined constant stream of consecutive data messages of Genetski with the circulation of financial instruments using smart features of Silverman, to provide a system that delivers updated reporting financial transactions to financial entities, authorities and consumers while conserving resources.

Instant Application 17/521,301
Patent No. 10,812,613
Patent No. 11,201,941
Claim 1. A system comprising:
     a processor configured to: 











     determine an interval for encoding data, received and accumulated in a memory coupled with the processor over a period of time for subsequent encoding and transmission, as a difference between an amount of time needed to encode the accumulated received data and an amount of time needed to transmit previously encoded previously accumulated data so as to maximize the amount of accumulated data that is encoded upon elapse of the interval while minimizing the time between completion of the transmission of previously encoded previously accumulated data and the commencement of a subsequent transmission; and 
     encode, upon an elapse of the interval the accumulated received data.
Claim 1. A computer system including a processor coupled to a memory, the processor configured to: 
   execute an update process for updating a plurality of instrument caches including a first instrument cache; 




   determine an encoding interval associated with the first instrument cache by subtracting (i) the amount of time needed to encode the updated first instrument cache from (ii) the amount of time needed to publish previously encoded instrument caches other than a previously encoded first instrument cache stored in a transmission buffer; and 
   execute, upon an elapse of the encoding interval associated with the first instrument cache, an encode process for encoding the first instrument cache.

Claim 2. A computer implemented method comprising: receiving, by a first processor, data for a plurality of instrument caches including a first instrument cache…; 
updating, by the first processor, the plurality of instrument caches based on the received data; 
   upon each occurrence of an encoding condition associated with the first instrument cache…
   queuing, by the first processor, the encoded first instrument cache for publishing…
Claim 1. A system comprising: a processor configured to: 
   receive data over a period of time and accumulate the received data in one of a plurality of memories coupled with the processor to be subsequently encoded and stored in another memory coupled with the processor for subsequent transmission; 
   determine an interval for encoding the accumulated received data stored in a first memory of the plurality of memories as a difference between an amount of time needed to encode the accumulated received data stored in the first memory and an amount of time needed to transmit previously encoded previously accumulated data stored in the other memory other than previously encoded previously accumulated data from the first memory stored in the other memory; and 
   encode, upon an elapse of the interval the accumulated received data.
Claim 5. A computer implemented method comprising: 








     upon each occurrence of an event associated with an accumulation of data received over a period of time and stored in a memory, encoding, by a processor, the received data stored therein; and      
     queuing, by the processor, the encoded received data for transmission.
Claim 2. A computer implemented method comprising: receiving, by a first processor, data for a plurality of instrument caches including a first instrument cache; 
   updating, by the first processor, the plurality of instrument caches based on the received data; 
   upon each occurrence of an encoding condition associated with the first instrument cache, encoding, by the first processor, the updated first instrument cache; and 
   queuing, by the first processor, the encoded first instrument cache for publishing.
Claim 2. A computer implemented method comprising: receiving, by a processor, data to be stored; storing, by the processor, received data in one of a plurality of memories coupled with the processor; 


   upon each occurrence of a first event associated with a first memory of the plurality of memories, encoding, by the processor, the received data stored therein; and 
   queuing, by the processor, the encoded received data of the first memory for transmission.
Claim 6. The computer implemented method of claim 5, further comprising transmitting the encoded received data in a sequential repeating loop with other encoded received data encoded upon occurrence of another event associated with the accumulation of data received over a period of time and stored in the memory.
Claim 3. The computer implemented method of claim 2, further comprising publishing a plurality of encoded instrument caches including the encoded first instrument cache in a sequential repeating loop.
Claim 3. The computer implemented method of claim 2, further comprising transmitting encoded received data from a plurality of the plurality of memories, including the encoded received data of the first memory, in a sequential repeating loop.
Claim 7. The computer implemented method of claim 5, wherein the event comprises an elapse of an interval.
Claim 4. The computer implemented method of claim 2, wherein the encoding condition associated with the first instrument cache is an elapse of an encoding interval associated with the first instrument cache.
Claim 4. The computer implemented method of claim 2, wherein the first event comprises an elapse of an interval. 

Claim 8. The computer implemented method of claim 7, further comprising determining the interval as a difference between the amount of time needed to encode the received data stored in the memory and the amount of time needed to transmit previously encoded received data from the memory.
Claim 1. A computer system including a processor coupled to a memory, the processor configured to: execute an update process for updating a plurality of instrument caches including a first instrument cache; determine an encoding interval associated with the first instrument cache by subtracting (i) the amount of time needed to encode the updated first instrument cache from (ii) the amount of time needed to publish previously encoded instrument caches other than a previously encoded first instrument cache stored in a transmission buffer; and execute, upon an elapse of the encoding interval associated with the first instrument cache, an encode process for encoding the first instrument cache.
Claim 5. The computer implemented method of claim 4, further comprising determining the interval as a difference between the amount of time needed to encode the received data stored in the first memory and the amount of time needed to transmit previously encoded received data from the others of the plurality of memories.
Claim 9. The computer implemented method of claim 8, further comprising resetting the interval upon completing encoding of the received data stored in the memory.
Claim 6. The computer implemented method of claim 5, further comprising resetting the encoding interval associated with the first instrument cache upon completing encoding of the updated first instrument cache.
Claim 6. The computer implemented method of claim 5, further comprising resetting the interval upon completing encoding of the received data stored in the first memory. 

Claim 4. The system of claim 1, wherein the amount of time needed to encode the received data stored in the memory depends upon a size of the received data stored in the memory, and wherein the amount of time needed to transmit previously encoded received data depends upon sizes of the previously encoded received data that has not yet been transmitted.
Claim 1. … the amount of time needed to encode the updated first instrument cache from …the amount of time needed to publish previously encoded instrument caches other than a previously encoded first instrument cache stored in a transmission buffer…(ii) the amount of time needed to publish previously encoded instrument caches other than a previously encoded first instrument cache stored in a transmission buffer

Claim 7. The computer system of claim , wherein (i) depends upon a size of the updated first instrument cache, and wherein (ii) depends upon sizes of the previously encoded instrument caches other than the previously encoded first instrument cache in the transmission buffer.
Claim 7. The computer system of claim 5, wherein the amount of time needed to encode the received data stored in the first memory depends upon a size of the received data stored in the first memory, and wherein the amount of time needed to transmit previously encoded received data from the others of the plurality of memories depends upon sizes of the previously encoded received data from the others of the plurality of memories that has not yet been transmitted. 

Claim 10. The computer implemented method of claim 1, wherein the amount of time needed to encode the received data stored in the memory depends upon a size of the received data stored in the memory, and wherein the amount of time needed to transmit previously encoded received data depends upon sizes of the previously encoded received data that has not yet been transmitted.
Claim 1. … the amount of time needed to encode the updated first instrument cache from …the amount of time needed to publish previously encoded instrument caches other than a previously encoded first instrument cache stored in a transmission buffer…(ii) the amount of time needed to publish previously encoded instrument caches other than a previously encoded first instrument cache stored in a transmission buffer

Claim 7. The computer system of claim , wherein (i) depends upon a size of the updated first instrument cache, and wherein (ii) depends upon sizes of the previously encoded instrument caches other than the previously encoded first instrument cache in the transmission buffer.
Claim 7. The computer system of claim 5, wherein the amount of time needed to encode the received data stored in the first memory depends upon a size of the received data stored in the first memory, and wherein the amount of time needed to transmit previously encoded received data from the others of the plurality of memories depends upon sizes of the previously encoded received data from the others of the plurality of memories that has not yet been transmitted. 

Claim 11. The computer implemented method of claim 10, wherein the size of the received data stored in the memory is greater than a size of the memory prior to receipt of the data.
Claim 8. The computer implemented method of claim 7, wherein the size of the updated first instrument cache is greater than a size of the first instrument cache before being updated with the received data.
Claim 8. The computer implemented method of claim 7, wherein the size of the received data stored in the first memory is greater than a size of the first memory prior to receipt of the data.
Claim 12. The computer implemented method of claim 8, further comprising: calculating the amount of time needed to encode the received data stored in the memory based upon historical data associated with previously encoding data stored in the memory; and calculating the amount of time needed to transmit previously encoded received data based upon historical data associated with transmitting previously encoded received data.
Claim 9. The computer implemented method of claim 5, further comprising: calculating (i) based upon historical data associated with encoding instrument caches; and calculating (ii) based upon historical data associated with publishing encoded instrument caches….

Claim 1. … the amount of time needed to publish previously encoded instrument caches other than a previously encoded first instrument cache stored in a transmission buffer; and execute, upon an elapse of the encoding interval associated with the first instrument cache, an encode process for encoding the first instrument cache.
Claim 9. The computer implemented method of claim 5, further comprising: calculating the amount of time needed to encode the received data stored in the first memory based upon historical data associated with encoding data stored in the plurality of memories; and calculating the amount of time needed to transmit previously encoded received data from the others of the plurality of memories based upon historical data associated with transmitting previously encoded received data. 
Claim 13. The computer implemented method of claim 5, wherein encoding the received data stored in the first memory comprises using Simple Binary Encoding.
Claim 10. The computer implemented method of claim 2, wherein encoding the first instrument cache comprises encoding the first instrument cache using Simple Binary Encoding.
Claim 10. The computer implemented method of claim 2, wherein encoding the received data stored in the first memory comprises using Simple Binary Encoding. 

Claim 14. The computer implemented method of claim 5, wherein the received data indicates one or more modifications to a data object.
Claim 11. The computer implemented method of claim 2, wherein the received data indicates modifications to a data object.
Claim 11. The computer implemented method of claim 2, wherein the received data indicates one or more modifications to a data object. 

Claim 2. The system of claim 1, wherein the received data indicates one or more modifications to a data object based upon processing, by a hardware matching processor, one or more electronic data transaction request messages, each of which includes a request to perform a transaction related to a financial instrument represented by the data object
Claim 12. The computer implemented method of claim 11, wherein the modifications to the data object are based upon processing one or more electronic data transaction request messages.


Claim 13. The computer implemented method of claim 12, wherein each electronic data transaction request message includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 12. The computer implemented method of claim 11, wherein the one or more modifications to the data object are based upon processing one or more electronic data transaction request messages. 

Claim 13. The computer implemented method of claim 12, wherein each electronic data transaction request message includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 15. The computer implemented method of claim 14, wherein the one or more modifications to the data object are based upon processing one or more electronic data transaction request messages.
Claim 12. The computer implemented method of claim 11, wherein the modifications to the data object are based upon processing one or more electronic data transaction request messages.


Claim 13. The computer implemented method of claim 12, wherein each electronic data transaction request message includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 12. The computer implemented method of claim 11, wherein the one or more modifications to the data object are based upon processing one or more electronic data transaction request messages. 

Claim 13. The computer implemented method of claim 12, wherein each electronic data transaction request message includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 16. The computer implemented method of claim 15, wherein each electronic data transaction request message includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 13. The computer implemented method of claim 12, wherein each electronic data transaction request message includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 13. The computer implemented method of claim 12, wherein each electronic data transaction request message includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 17. The computer implemented method of claim 15, wherein the processing comprises matching performed by a hardware matching processor.
Claim 14. The computer implemented method of claim 12, wherein the processing comprises matching performed by a hardware matching processor.
Claim 14. The computer implemented method of claim 12, wherein the processing comprises matching performed by a hardware matching processor. 
Claim 3. The system of claim 1, wherein the received data indicates one or more modifications to a data object wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object.
Claim 15. The computer implemented method of claim 11, wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object.
Claim 15. The computer implemented method of claim 11, wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object. 
Claim 18. The computer implemented method of claim 14, wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object.
Claim 15. The computer implemented method of claim 11, wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object.
Claim 15. The computer implemented method of claim 11, wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object. 
Claim 19. The computer implemented method of claim 18, further comprising: receiving, by another processor, the received data and the encoded received data from the first memory; determining, by the other processor, at least one same sequence number from each of the received data and the encoded received data; and rebuilding, by the other processor, the second data object based on the received data, the encoded received data, and the at least one same sequence number.
Claim 16. The computer implemented method of claim 15, further comprising: receiving, by a second processor, the data received by the first processor and the encoded first instrument cache; determining, by the second processor, at least one same sequence number from each of the received data and the encoded first instrument cache; and rebuilding, by the second processor, the second data object based on the received data, the encoded first instrument cache, and the at least one same sequence number.
Claim 16. The computer implemented method of claim 15, further comprising: receiving, by a another processor, the received data and the encoded received data from the first memory; determining, by the other processor, at least one same sequence number from each of the received data and the encoded received data; and rebuilding, by the other processor, the second data object based on the received data, the encoded received data, and the at least one same sequence number.

Claim 17. The computer implemented method of claim 2, further comprising: receiving data for a second instrument cache; updating the second instrument cache based on the received second instrument cache data; upon an elapse of an encoding interval associated with the second instrument cache, encoding the updated second instrument cache; and queuing the encoded second instrument cache for publishing.
Claim 17. The computer implemented method of claim 2, further comprising: upon each occurrence of a second event associated with a second memory of the plurality of memories, encoding, by the processor, received data stored therein; and queuing, by the processor, the encoded received data of the second memory for transmission. 

Claim 17. …an elapse of an encoding interval…
Claim 18. The computer implemented method of claim 17, further comprising determining the encoding interval associated with the second instrument cache by subtracting (iii) the amount of time needed to encode the updated second instrument cache from (iv) the amount of time needed to publish previously encoded instrument caches other than a previously encoded second instrument cache in the transmission buffer.
Claim 18. The computer implemented method of claim 17, wherein the second event comprises an elapse of an interval, the method further comprising determining the interval as a difference between the amount of time needed to encode the received data stored in the second memory and the amount of time needed to transmit previously encoded received data from the others of the plurality of memories. 

19. The computer system of claim 18, wherein (iii) depends upon a size of the updated second instrument cache, and wherein (iv) depends upon sizes of the previously encoded instrument caches other than the previously encoded second instrument cache in the transmission buffer.
Claim 1. …the amount of time needed to publish previously encoded instrument caches other than a previously encoded first instrument cache stored in a transmission buffer…
Claim 19. The computer system of claim 18, wherein the amount of time needed to encode the received data stored in the second memory depends upon a size of the received data stored in the second memory, and wherein the amount of time needed to transmit previously encoded received data from the others of the plurality of memories depends upon sizes of the previously encoded received data from the others of the plurality of memories that has not yet been transmitted.
Claim 20. A computer implemented method comprising: 







     upon a first occurrence of a first event associated with a first memory, encoding first data received and stored in the first memory prior to the first occurrence; 
     upon an occurrence of a second event associated with a second memory, encoding second data received and stored in the second memory prior to the second occurrence, the occurrence of the second event being dynamically based on an amount of time needed to transmit the encoded first data and an amount of time needed to encode the second data; 
     transmitting the encoded received first data and encoded received second data in a sequential repeating loop, the encoded received second data being transmitted subsequent to completion of transmission the encoded received first data; 

     upon a second occurrence of the first event, encoding third data received and stored in the first memory prior to the second occurrence, the second occurrence of the first event being dynamically based on an amount of time needed to transmit the encoded second data and an amount of time needed to encode the third data; and 
     transmitting the encoded received third data and the encoded received second data in a sequential repeating loop, the encoded received third data being transmitted subsequent to completion of transmission the encoded received second data.
Claim 20. A computer implemented method comprising: 
   receiving first data for a first instrument cache; 
   updating the first instrument cache based on the first received data; 
   receiving second data for a second instrument cache; 
   updating the second instrument cache based on the second received data; 



   upon an occurrence of an encoding condition associated with the first instrument cache, encoding the updated first instrument cache to generate a first encoded first instrument cache; 
   upon an occurrence of an encoding condition associated with the second instrument cache, encoding the updated second instrument cache to generate a first encoded second instrument cache; 
   publishing the first encoded first instrument cache and the first encoded second instrument cache in a sequential repeating loop; 
    receiving third data for the first instrument cache; 
   updating the first instrument cache based on the third received data; 
   upon an occurrence of the encoding condition associated with the first instrument cache, encoding the updated first instrument cache to generate a second encoded first instrument cache; and 
   publishing the second encoded first instrument cache and the first encoded second instrument cache in a sequential repeating loop.
Claim 20. A computer implemented method comprising: 
   receiving first data and storing the received first data in a first memory receiving second data and storing the received second data in a second memory; 
   upon a first occurrence of a first event associated with the first memory, encoding the received first data stored in the first memory; 
   upon an occurrence of a second event associated with the second memory, encoding the received second data stored in the second memory; 








   transmitting the encoded received first data and encoded received second data in a sequential repeating loop; 
   receiving third data and storing the received third data in the first memory; 


   upon a second occurrence of the first event, encoding the received third data stored in the first memory; and 
   transmitting the encoded received third data and the encoded received second data in a sequential repeating loop.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THORNE E WAUGH/Examiner, Art Unit 2457  

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457